DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-7, 10, 12, 15, 17, 21-24, 26-29 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayudu et al. (US 2012/0190362 A1) in view of Bhardwaj et al. (US 2018/0184309 A1) and further in view of Kavuri et al. (US 2021/0105866 A1).
Consider claim 1. Subbarayudu teaches a method (Fig. 2) comprising: 
while the mobile communication device is wirelessly connected to a first wireless base station over a first wireless communication link, receiving input at the mobile communication device to temporarily switchover the mobile communication device to a second wireless base station (paragraph 57, the controller 640 may switch tuning from one network to the other); 
generate timing information associated with the temporary switchover; transmit the timing information in a wireless acknowledgement communication over the first wireless communication link from the mobile communication device to the first wireless base station (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network).
Subbarayudu does not teach receive input at the mobile communication device.
Bhardwaj further teaches receive input at the mobile communication device (paragraph 93, user makes an input to cause a switchover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of allowing the user to start a communication.
The prior arts above do not teach the timing information indicating a time duration of a temporary partial tune-away of multiple chains of antenna hardware of the mobile 
Kavuri further teaches the timing information indicating a time duration of a temporary partial tune-away of multiple chains of antenna hardware of the mobile communication device from the first wireless base station to the second wireless base station (paragraph 9-10, the wireless device receives a page and respond to the page with an indication to tuneaway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of notifying the network about tuneaway to a different network to reduce missed communication and resource usage.

Consider claim 18. Subbarayudu teaches a system (Fig. 2) comprising: 
a mobile communication device in communication with a first wireless base station (Fig. 2 and paragraph 35, mobile device 210 communicates to 1st network N1), the mobile communication device operable to: 
while the mobile communication device is wirelessly connected to a first wireless base station over a first wireless communication link, to temporarily switchover the mobile communication device to a second wireless base station (paragraph 57, the controller 640 may switch tuning from one network to the other); 
generate timing information associated with the temporary switchover; and transmit the timing information in a wireless acknowledgement communication over the first wireless communication link from the mobile communication device to the first st network).
Subbarayudu does not teach receive input at the mobile communication device.
Bhardwaj further teaches receive input at the mobile communication device (paragraph 93, user makes an input to cause a switchover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of allowing the user to start a communication.
The prior arts above do not teach the wireless acknowledgement communication further indicating that the mobile communication device received a paging notification from the first wireless base station.
Kavuri further teaches the wireless acknowledgement communication further indicating that the mobile communication device received a paging notification from the first wireless base station (paragraph 9-10, the wireless device receives a page and respond to the page with an indication to tuneaway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the 


Consider claim 29, claim 29 having similar claim limitations as claim 18, therefore, claim 29 are rejected for the same reasons claim 18 is rejected.

Consider claim 21, Subbarayudu also teaches wherein the mobile communication device includes multiple radio chain of antenna hardware supporting communications over the first wireless communication link; and wherein the timing information specifies a duration of time in which the radio chains of antenna hardware in the mobile communication device is no longer available to communicate with the first wireless base station (paragraph 24-26, no communication between the mobile device and the 1st network during tuneaway).

Consider claim 22, Subbarayudu also teaches wherein the mobile communication device is further operable to: generate and transmit the timing information from the mobile communication device to the first wireless base station in response to the mobile communication device allocating multiple chains of antenna hardware in the mobile communication device currently used to communicate with the first wireless base station to support subsequent communications between the mobile communication device and the second wireless base station (Fig. 2, message 217 and st network about the tuneaway and communicate to the 2nd network).

Consider claims 6 and 23, Subbarayudu also teaches wherein the mobile communication device establishes the first wireless communication link via a first SIM (Subscriber Identity Module) assigned to a user of the mobile communication device, the system further comprising: transmitting the timing information in a wireless communication over the first wireless communication link to the first wireless base station in furtherance of the mobile communication device establishing a second wireless communication link between the mobile communication device and the second wireless base station via a second SIM (Subscriber Identity Module) assigned to the user (Fig. 2, step 217 and 219 and Fig. 3, step 311-314, the mobile device sends the tuneaway request to the 1st network and communicate to the 2nd network).

Consider claims 7 and 24, Bhardwaj further teaches wherein the first wireless base station is operated by a first wireless service provider; and wherein the second wireless base station is operated by a second wireless service provider independent of the first wireless service provider (paragraph 60, each SIM is associated with a network operator provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of having multi SIM and using different network operators on a single wireless device.

Consider claim 26, Subbarayudu also teaches wherein transmission of the timing information provides notification to the first wireless base station that the mobile communication device has planned discontinued use of a chain of multiple antennas in the mobile communication device (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network).

Consider claims 10 and 27, Subbarayudu also teaches wherein the timing information is transmitted in a UE Assistance Information message from the mobile communication device to the first wireless base station (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network).

Consider claim 28, Subbarayudu and Kavuri together teach wherein the timing information indicates a partial tune-away of the mobile communication device from the first wireless base station to the second wireless base station (Subbarayudu, Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network), the partial tune-away including use of a first portion of a chain of receiver antenna hardware of the mobile communication device to receive wireless communications from the first wireless base station, and use of a second portion of a chain of receiver antenna hardware of the mobile communication device to receive wireless communications from the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of notifying the network about tuneaway to a different network to reduce missed communication and resource usage.

Consider claim 12, Subbarayudu also teaches wherein the timing information indicates a planned temporary partial switchover of the mobile communication device from the first wireless base station to the second wireless base station; and transmitting a switchover notification to the first wireless base station, the switchover notification informing the first wireless base station of the planned temporary partial switchover (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network).

Consider claim 15, Subbarayudu also teaches subsequent to the temporary partial tune-away, utilizing the multiple chains of antenna hardware to monitor a paging notification channel of the first wireless base station again (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the 1st network).

st network after each tuneaway).

Consider claim 53, Subbarayudu also teaches wherein the timing information indicates a time duration of the temporary switchover in which the mobile communication device switches over to monitoring paging notifications from the second wireless base station (Fig. 2, message 217 and paragraph 34-35 and Fig. 3, steps 311 and paragraph 41, the mobile device transmits the tuneaway period to the first network).

Consider claim 54, Subbarayudu also teaches wherein the mobile communication device is further operative to: during the time duration, receiving a grant of wireless resources to communicate from the mobile communication device to the second wireless base station; and in response to receiving the grant of wireless resources, communicating a message to the first wireless base station indicating to extend the time duration in which the mobile communication device is tuned away to the second wireless base station (paragraph 30, the UE can request a tune away duration and can then request to extend the tune away duration).

Allowable Subject Matter
Claims 8, 19-20, 25 and 55-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-3 includes the allowable subject matter indicated in the prior Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        1/10/22